NIX, Justice,
concurring.
I cannot join an opinion where the majority has announced the novel and frightening principle that a natural parent may jeopardize his or her parental rights by acting in accordance with the instructions of counsel who has been retained specifically to assist the parent in defending against a suit for the involuntary termination of parental rights. The majority, at page 1376, makes the following statements:
*106Appellants assert the reason they did not attempt contacting Y. S. during the period from August 3, 1976 to July 12, 1977 was on the advice of counsel. In the Matter of Adoption of David C., 479 Pa. at 11, 387 A.2d 804, the Court suggests that attorney’s advice is not sufficient justification for refusal or failure to visit a child, and we here on this record, so hold. (Emphasis added).
The reliance on the language in the Matter of Adoption of David C., supra, is completely misplaced.1 In that case, the Court merely stated that the fact that an attorney, whose relationship with the appellant therein was not defined, had advised the father that he would probably not be awarded custody or the right to extended visitation privileges did not preclude the father from attempting to remain in communication with the child. In the Matter of the Adoption of David C., supra, there was not a specific direction not to attempt to communicate with the child as was the case here. To infer from the parent’s compliance with counsel’s advice an abandonment or neglect is not only logically unsound, but it also dangerously undermines the relationship between client and counsel.
I do agree that the record established other conduct which would justify the termination of parental rights. I, therefore, concur in the result.

. The portion of the opinion in question states:
For the first seven and one-half years of David’s life, appellee totally neglected his son. When his two letters to David’s mother concerning visitation rights, sent in December, 1968, and May, 1969, went unanswered, appellee made no other affirmative efforts and instituted no legal proceedings to obtain visitation or custody rights. He testified that he did not visit because an attorney he once consulted advised him that a court probably would not award appellee custody or allow the child to visit appellee in appellee’s home because of the child’s tender years. Even if the attorney was right as to custody and extended visits with the child in appellee’s home, the advice given in no way justifies appellee’s refusal or failure to visit with David in Harrisburg. Writing two letters in nine years hardly constitutes the sort of effort that a parent who wants to maintain a place of importance in a child’s life would make in order to ensure his ability to see the child and protect his parental rights.
Matter of Adoption of David C., 479 Pa. at 11, 387 A.2d at 808-809 (emphasis added).